        Case 4:13-cr-00029-BMM Document 96 Filed 09/13/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                              CR-13-29-GF-BMM

                  Plaintiff,

       vs.
                                                             ORDER
 BLAIR CHIEFSTICK,

                  Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 18, 2021. (Doc. 92.) Blair Chiefstick

(Chiefstick) filed an objection on August 23, 2021. (Doc. 93.) The Court reviews

de novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on August 17, 2021. (Doc.

87.) The United States accused Chiefstick of violating his conditions of supervised

release by failing to report to his probation officer within 72 hours of his release
        Case 4:13-cr-00029-BMM Document 96 Filed 09/13/21 Page 2 of 3




from prison. (Doc. 85.) At the revocation hearing, Chiefstick admitted to violating

the terms of his supervised release by failing to report to his probation officer

within 72 hours of his release from prison. (Doc. 87.) Judge Johnston found the

violation Chiefstick admitted is serious and warrants revocation of Chiefstick’s

supervised release. Judge Johnston recommended Chiefstick be incarcerated until

December 1, 2021, with 104 months of supervised release to follow, with the first

180 days of supervised release in a residential re-entry center in Billings, Montana.

(Doc. 92.) Chiefstick was advised of his right to appeal and his right to allocute

before the undersigned. (Doc. 87.)

        Chiefstick now opposes Judge Johnston’s Findings and Recommendations,

objecting to the length of his sentence of imprisonment. (Doc. 93.)

      The Court has reviewed Judge Johnston’s Findings and Recommendations

as well as Chiefstick’s objection. The undersigned conducted a revocation hearing

on September 13, 2021. (Doc. 95.) Chiefstick and his attorney were allowed to

allocute before the undersigned. (Id.) The Court has also considered the 18 U.S.C.

§ 3553(a) factors and agrees with Judge Johnston’s Findings and

Recommendations.

      Chiefstick’s violation of his conditions of supervised release represents a

serious breach of the Court’s trust. This violation proves serious. Judge Johnston

has recommended that the Court revoke Chiefstick’s supervised release and
        Case 4:13-cr-00029-BMM Document 96 Filed 09/13/21 Page 3 of 3




commit him to the custody of the Bureau of Prisons until December 1, 2021.

(Doc.92.) Judge Johnston further recommended a term of 104 months of

supervised release to follow, with the first 180 days of supervised release spent in a

residential re-entry center in Billings, Montana. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Chiefstick’s objection is denied. Judge

Johnston’s Findings and Recommendations, (Doc. 92) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Blair Chiefstick be sentenced

to the custody of the Bureau of Prisons until December 1, 2021, with 104 months

of supervised release to follow, with the first 180 days of supervised release spent

in a residential re-entry center in Billings, Montana. Chiefstick will be transported

directly to the residential re-entry center upon his release from custody.

DATED this 13th day of September, 2021.
